 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   STEPHEN S. MILLER                                   Case No. 1:20-cv-00424-SKO (HC)
12                   Petitioner,                         ORDER DIRECTING CLERK OF COURT
                                                         TO ASSIGN DISTRICT JUDGE
13           v.
                                                         FINDINGS AND RECOMMENDATION
14   ATASCADERO STATE HOSPITAL,                          REGARDING DUPLICATIVE PETITION
15                   Respondent.                         (FOURTEEN-DAY DEADLINE)
16

17         Petitioner is proceeding pro se with a petition for writ of habeas corpus pursuant to 28 U.S.C.

18 § 2254.

19          On March 23, 2020, Petitioner filed the instant petition for writ of habeas corpus in this

20 Court. Petitioner challenges his current sentence of 27 years as ordered by the Orange County

21 Superior Court in 2008. It has come to the Court’s attention that Petitioner is already proceeding

22 with a petition challenging his current sentence in Miller v. Warden of Valley State Prison, Case

23 No. 1:19-cv-1915-JDP (HC). In that case, Petitioner filed a First Amended Petition on March 12,

24 2020, and the matter is currently awaiting a response from Respondent.

25           “After weighing the equities of the case, the district court may exercise its discretion to

26 dismiss a duplicative later-filed action, to stay that action pending resolution of the previously filed

27 action, to enjoin the parties from proceeding with it, or to consolidate both actions.” Adams v.

28 California Dept. of Health Services, 487 F.3d 684, 688 (9th Cir. 2007). “Plaintiffs generally have


                                                     1
 1 ‘no right to maintain two separate actions involving the same subject matter at the same time in

 2 the same court and against the same defendant.’” Adams, 487 F.3d at 688 (quoting Walton v. Eaton

 3 Corp., 563 F.2d 66, 70 (3d Cir. 1977) (en banc)).

 4          In assessing whether a second action is duplicative of the first, the court examines whether

 5 the causes of action and relief sought, as well as the parties or privies to the action, are the same.

 6 Adams, 487 F.3d at 689. First, the court must examine whether the causes of action in the two

 7 suits are identical pursuant to the transaction test, developed in the context of claim preclusion.

 8 Id.     Second, the court determines whether the defendants are the same or in privity.            Privity

 9 includes an array of relationships which fit under the title of “virtual representation.” Kourtis v.

10 Cameron, 419 F.3d 989, 996 (9th Cir. 2005). “The necessary elements of virtual representation

11 are an identity of interests and adequate representation.” Adams, 487 F.3d at 691 (citing Kourtis,

12 419 F.3d at 996). “Additional features of a virtual representation relationship include a close

13 relationship, substantial participation, and tactical maneuvering.”           Adams, 487 F.3d at 691

14 (quoting Kourtis, 419 F.3d at 996).

15          A plaintiff is required to bring at one time all of the claims against a party or privies relating

16 to the same transaction or event. Adams, 487 F.3d at 693. The court has discretion to dismiss a

17 duplicative complaint with prejudice to prevent a plaintiff from “fragmenting a single cause of

18 action and litigating piecemeal the issues which could have been resolved in one action.” Adams,

19 487 F.3d at 694 (quoting Flynn v. State Bd. of Chiropractic Exam'rs, 418 F.2d 668, 668 (9th

20 Cir.1969) (per curiam)).

21          Normally, “where a new pro se petition is filed before the adjudication of a prior petition

22 is complete, the new petition should be construed as a motion to amend the pending petition rather

23 than as a successive application.” Woods v. Carey, 525 F.3d 886, 888-890 (9th Cir. 2008).

24 However, in this case, the newly-filed petition was signed and dated on January 26, 2020, whereas

25 the First Amended Petition was signed and dated on March 2, 2020. It is unclear why the January

26 petition was submitted and filed after the March petition, but it appears the petition was either

27 delayed or submitted in error and is not an attempt to amend. Therefore, the Court finds that the

28 instant petition should be dismissed as duplicative.


                                                      2
 1                                              ORDER

 2          IT IS HEREBY ORDERED that the Clerk of Court is DIRECTED to assign a District Judge

 3 to this case.

 4                                      RECOMMENDATION

 5           For the foregoing reasons, the Court RECOMMENDS that the Petition for Writ of Habeas

 6 Corpus be DISMISSED as duplicative.

 7           This Findings and Recommendation is submitted to the assigned District Judge, pursuant

 8 to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local Rules of Practice for the

 9 United States District Court, Eastern District of California. Within fourteen (14) days after being

10 served with a copy, Petitioner may file written objections with the Court. Such a document should

11 be captioned “Objections to Magistrate Judge’s Findings and Recommendation.” The Court will

12 then review the Magistrate Judge’s ruling pursuant to 28 U.S.C. § 636 (b)(1)(C). Petitioner is

13 advised that failure to file objections within the specified time may waive the right to appeal the

14 District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

15

16
     IT IS SO ORDERED.
17

18 Dated:     March 25, 2020                                   /s/   Sheila K. Oberto            .
19                                                     UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28


                                                   3
